DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	Claims 1-20 are pending. Claims 1, 10,  and 18 are in independent forms. 
Priority
3.    	No foreign priority has been claimed.
Information Disclosure Statement
4.    	The information disclosure statements (IDS's) submitted on 04/25/2022 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.    	The drawings filed on 04/25/2022 are accepted by the examiner.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,343,069 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. Patent No. 11,343,069 B1 contains every element of claims of the instant application.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1, 10, and 18 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1, 10, and 18 of U.S. Patent No. 11,343,069 B1 in view of Ahmed (US 2019/0036678 A1) in further view of Yasuda et al. (US 2015/0270964 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application merely attempts to broaden the scope of the invention by omitting “transmitting the FHE encrypted auxiliary data to the computation computing device; and at the computation computing device: receiving the FHE encrypted auxiliary data; and combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input; inputting unencrypted input data intended to be processed by a computation computing device using a fully homomorphic encryption (FHE) computation process, and storing the encrypted blinded input value and encrypted auxiliary data in a storage medium accessible to the computation computing device and an auxiliary computing device; and at the auxiliary computing device: performing an operation on the encrypted auxiliary data”. Since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184, Application 17/660,623 is an obvious variant of Patent Application No. 11,343,069. The dependent claims are rejected because of their dependency on independent claims.
This is a non-provisional non-statutory obviousness type double patenting rejection because the conflicting claims have been patented.

17/660,623 (Instant application)
11,343,069 (Conflicting application)
Claim 1: A computer implemented method comprising: 

receiving unencrypted input data; 





performing an operation on the unencrypted input data to create a blinded input value and auxiliary data; 

encrypting the blinded input value and the auxiliary data; 








in response to determining that a fully homomorphic encryption (FHE) is required: 
re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data; and 




re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value.  







Claim 2: The computer implemented method of claim 1, wherein the re-encryption of the encrypted auxiliary data using the FHE is privacy preserving.  






Claim 3: The computer implemented method of claim 1, wherein: the encrypting of the blinded input value and the auxiliary data is performed at a data originator computing device; the re-encrypting of the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data is performed at an auxiliary computing device; and the re-encrypting of the encrypted blinded input value using FHE to create an FHE encrypted blinded input value is performed at a computation computing device.  

Claim 4: The computer implemented method of claim 1, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, and encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key.  

Claim 5: The computer implemented method of claim 4, further comprising: generating a random value; and flipping the overflow bit based on the random value before encrypting the overflow bit using the second encryption key, wherein encrypting the blinded input value further comprises adding the random value to the blinded fractional value before encrypting the blinded fractional value using the first encryption key.  

Claim 6: The computer implemented method of claim 5, wherein re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data comprises: decrypting the encrypted overflow bit using the second encryption key; and encrypting the decrypted overflow bit using FHE.  


Claim 7: The computer implemented method of claim 5, wherein re-encrypting the encrypted blinded input value using FHE to create the FHE encrypted blinded input value comprises: decrypting the encrypted blinded fractional value using the first encryption key; and encrypting the decrypted blinded fractional value using FHE.  


Claim 8: The computer implemented method of claim 1, further comprising: combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input.  













Claim 9: The computer implemented method of claim 8, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key, and combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create the FHE encrypted input comprises: adding the FHE encrypted blinded fractional value to the FHE encrypted overflow bit when a pre-generated random value has a first value, 15Attorney Docket No. 327696-000618 subtracting the FHE encrypted blinded fractional value from the FHE encrypted overflow bit when the random value has a second value, and subtracting a blinding value used to create the blinded input value.  






Claim 10: A system comprising: 
a non-transitory storage medium storing computer program instructions; and one or more processors configured to execute the computer program instructions to cause the system to perform operations comprising: 





receiving unencrypted input data; 

performing an operation on the unencrypted input data to create a blinded input value and auxiliary data; 

encrypting the blinded input value and auxiliary data; 







in response to determining that a fully homomorphic encryption (FHE) is required: 
re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data; and 





re-encrypting the encrypted blinded input 
value using FHE to create an FHE encrypted blinded input value.  



Claim 11: The system of claim 10, wherein the re-encryption of the encrypted auxiliary data using the FHE is privacy preserving.  













Claim 12: The system of claim 10, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, and encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key.  

Claim 13: The system of claim 12, the operations further comprising: generating a random value; and 16Attorney Docket No. 327696-000618 flipping the overflow bit based on the random value before encrypting the overflow bit using the second encryption key, wherein encrypting the blinded input value further comprises adding the random value to the blinded fractional value before encrypting the blinded fractional value using the first encryption key.  

Claim 14: The system of claim 13, wherein re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data comprises: decrypting the encrypted overflow bit using the second encryption key; and encrypting the decrypted overflow bit using FHE.  


Claim 15: The system of claim 13, wherein re-encrypting the encrypted blinded input value using FHE to create the FHE encrypted blinded input value comprises: decrypting the encrypted blinded fractional value using the first encryption key; and encrypting the decrypted blinded fractional value using FHE.  



Claim 16: The system of claim 10, the operations further comprising: combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input.  

Claim 17: The system of claim 16, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key, and combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create the FHE encrypted input comprises: adding the FHE encrypted blinded fractional value to the FHE encrypted overflow bit when a pre-generated random value has a first value, subtracting the FHE encrypted blinded fractional value from the FHE encrypted overflow bit when the random value has a second value, and subtracting a blinding value used to create the blinded input value.  

Claim 18: A computer-readable non-transitory storage medium storing computer program instructions that when executed cause operations comprising: 

receiving unencrypted input data; 



performing an operation on the unencrypted input data to create a blinded input value and auxiliary data; 

encrypting the blinded input value and auxiliary data; 









in response to determining that a fully homomorphic encryption (FHE) is required: re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data; and 







re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value.  






Claim 19: The computer-readable non-transitory storage medium of claim 18, wherein the re-encryption of the encrypted auxiliary data using the FHE is privacy preserving.  






Claim 20: The computer-readable non-transitory storage medium of claim 18, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, and encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key.

Claim 1: A computer implemented method comprising: at a data originator computing device: 

inputting unencrypted input data intended to be processed by a computation computing device using a fully homomorphic encryption (FHE) computation process, 

performing an operation on the unencrypted input data to create a blinded input value and auxiliary data, 

encrypting the blinded input value and auxiliary data, and 

storing the encrypted blinded input value and encrypted auxiliary data in a storage medium accessible to the computation computing device and an auxiliary computing device; 

at the auxiliary computing device: 

privacy-preserving re-encrypting the encrypted auxiliary data using fully homomorphic encryption to create FHE encrypted auxiliary data; 

and transmitting the FHE encrypted auxiliary data to the computation computing device; 

and at the computation computing device: re-encrypting the encrypted blinded input value using fully homomorphic encryption to create an FHE encrypted blinded input value.  


Claim 2: The method of claim 1, further comprising: at the computation computing device: combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input.  




Claim 3: The method of claim 2, wherein performing an operation on the unencrypted input data to create the blinded input value and auxiliary data comprises adding a blinding value to the input data.  














Claim 4: The method of claim 2, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, and encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key.  

Claim 5: The method of claim 4, further comprising, at the data originator computing device: generating a random value; and flipping the overflow bit based on the random value before encrypting the overflow bit using the second encryption key, wherein encrypting the blinded input value further comprises adding the random value to the blinded fractional value before encrypting the blinded fractional value using the first encryption key.  

Claim 6: The method of claim 5, wherein re-encrypting the encrypted auxiliary data using fully homomorphic encryption to create FHE encrypted auxiliary data comprises: decrypting the encrypted overflow bit using the second encryption key; and encrypting the decrypted overflow bit using fully homomorphic encryption.  

Claim 7: The method of claim 6, wherein re-encrypting the encrypted blinded input value using fully homomorphic encryption to create the FHE encrypted blinded input value comprises: decrypting the encrypted blinded fractional value using the first encryption key; and encrypting the decrypted blinded fractional value using fully homomorphic encryption.  






Claim 8: The method of claim 6, wherein combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create the FHE encrypted input comprises: adding the FHE encrypted blinded fractional value to the FHE encrypted overflow bit when the random value has a first value, subtracting the FHE encrypted blinded fractional value from the FHE encrypted overflow bit when the random value has a second value, and subtracting a blinding value used to create the blinded input value.  






















Claim 9: The method of claim 1 further comprising, at the computation computing device, performing a FHE computation process on the FHE encrypted input.  

Claim 10: A system comprising: 
a data originator computing device configured to: 




input unencrypted input data intended to be processed by a computation computing device using a fully homomorphic encryption (FHE) computation process, 


perform an operation on the unencrypted input data to create a blinded input value and auxiliary data, 

encrypt the blinded input value and auxiliary data, and 

store the encrypted blinded input value and encrypted auxiliary data in a storage medium accessible to the computation computing device and an auxiliary computing device; 


the auxiliary computing device being configured to: Page 4 EAST\186441969.1Application No. 16/783,471 Office Action dated August 19, 2021privacy-preserving re-encrypt the encrypted auxiliary data using fully homomorphic encryption to create FHE encrypted auxiliary data; and 

transmit the FHE encrypted auxiliary data to the computation computing device; and 

the computation computing device being configured to: re-encrypt the encrypted blinded input value using fully homomorphic encryption to create an FHE encrypted blinded input value.  





Claim 11: The system of claim 10, further comprising: the computation computing device being further configured to: combine the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input.  

Claim 12: The system of claim 11, wherein performing an operation on the unencrypted input data to create the blinded input value and auxiliary data comprises adding a blinding value to the input data.  

Claim 13: The system of claim 11, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, and encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key.  

Claim 14: The system of claim 13, wherein the data originator computing device is further configured to: generate a random value; and flip the overflow bit based on the random value before encrypting the overflow bit using the second encryption key, wherein encrypting the blinded input value further comprises adding the random value to the blinded fractional value before encrypting the blinded fractional value using the first encryption key.  

Claim 15: The system of claim 14, wherein re-encrypting the encrypted auxiliary data using fully homomorphic encryption to create FHE encrypted auxiliary data comprises: decrypting the encrypted overflow bit using the second encryption key; and encrypting the decrypted overflow bit using fully homomorphic encryption.  

Claim 16: The system of claim 15, wherein re-encrypting the encrypted blinded input value using fully homomorphic encryption to create the FHE encrypted blinded input value comprises: decrypting the encrypted blinded fractional value using the first encryption key; and encrypting the decrypted blinded fractional value using fully homomorphic encryption.  







Claim 17: The system of claim 15, wherein combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create the FHE encrypted input comprises: adding the FHE encrypted blinded fractional value to the FHE encrypted overflow bit when the random value has a first value, subtracting the FHE encrypted blinded fractional value from the FHE encrypted overflow bit when the random value has a second value, and subtracting a blinding value used to create the blinded input value.  









Claim 18: A computer implemented method comprising: Page 6 EAST\186441969.1Application No. 16/783,471 Office Action dated August 19, 2021 at a data originator computing device: 

inputting unencrypted input data intended to be processed by a computation computing device using a fully homomorphic encryption (FHE) computation process, 

performing an operation on the unencrypted input data to create a blinded input value and auxiliary data, 

encrypting the blinded input value and auxiliary data, and 

storing the encrypted blinded input value and encrypted auxiliary data in a storage medium accessible to the computation computing device and an auxiliary computing device; and 
at the auxiliary computing device: 
performing an operation on the encrypted auxiliary data, 

re-encrypting the encrypted auxiliary data using fully homomorphic encryption to create FHE encrypted auxiliary data, and 


transmitting the FHE encrypted auxiliary data to the computation computing device; and 

at the computation computing device: receiving the FHE encrypted auxiliary data, 


re-encrypting the encrypted blinded input value using fully homomorphic encryption to create an FHE encrypted blinded input value, and 

combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input.  







Claim 19: The method of claim 18, wherein performing an operation on the unencrypted input data to create the blinded input value and auxiliary data comprises adding a blinding value to the input data.  
Claim 20: The method of claim 18, wherein the blinded input value comprises a blinded fractional value and the auxiliary data comprises an overflow bit, encrypting the blinded input value comprises encrypting the blinded fractional value using a first encryption key, and encrypting the auxiliary data comprises encrypting the overflow bit using a second encryption key.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.
8.	Claims 1, 3, 8,  10, 16,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed US Patent Application Publication No. 2019/0036678 (hereinafter Ahmed) in view of Yasuda et al. US Patent Application Publication No. 2015/0270964 (hereinafter Yasuda).
	Regarding claim 1, Ahmed discloses a computer implemented method comprising: 
	“receiving unencrypted input data” (see Ahmed par. 0024, receive a first plaintext data); 
“performing an operation on the unencrypted input data to create a blinded input value and auxiliary data” (see Ahmed pars. 0024, 0028, modify the first plaintext data to yield second plaintext data (blinded input value), the first plaintext data is modified by identifying a prime number that is less than an integer representative of the first plaintext data and that is on a predefined list of prime numbers, subtracting the prime number from the integer to yield a remainder (auxiliary data), and repeating with said remainder to yield a plurality of prime numbers);
 	“encrypting the blinded input value and the auxiliary data” (see Ahmed par. 0044, the present application discloses an encryption method executed in a computing device, wherein said computing device comprises at least one processor coupled to a memory and wherein said memory comprises instructions executable by the at least one processor, said encryption method comprising: 1) receiving a first plaintext data; 2) modifying the first plaintext data to yield second plaintext data, wherein the first plaintext data is modified by identifying a prime number that is less than an integer representative of the first plaintext data and that is on a predefined list of prime numbers, subtracting the prime number from the integer to yield a remainder, repeating with said remainder to yield a plurality of prime numbers, identifying an additional unused prime number not included within the plurality of prime numbers, and multiplying said plurality of prime numbers together; 3) encrypting the second plaintext data in a first encryption format to generate a first encrypted data); 
	Ahmed does not explicitly discloses in response to determining that a fully homomorphic encryption (FHE) is required: re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data; and re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value.
However, in analogues art, Yasuda discloses re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data (see Yasuda par. 0048-0049, the encryption processing unit 14 performs homomorphic encryption processing on unencrypted data by using the public key stored in the key information DB 12 and generates encrypted data. The auxiliary information generation unit 15 is a processing unit that generates auxiliary information, which is used when data is re-encrypted, when the data is encrypted. Specifically, the auxiliary information generation unit 15 calculates the auxiliary information by using a combination of the secret key and the public key of the terminal stored in the key information DB 12 and unencrypted data of the encrypted data); and re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value (see Yasuda par. 0048, The encryption processing unit 14 is a processing unit that encrypts unencrypted data to be analyzed. Specifically, the encryption processing unit 14 performs homomorphic encryption processing on unencrypted data by using the public key stored in the key information DB 12 and generates encrypted data. For example, the encryption processing unit 14 performs the homomorphic encryption processing on plain text information m and generates encrypted data Enc(m, pk.sub.1)=(c0, c1)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Yasuda into the system of Ahmed and Veugen to include a generation unit that generates re-encrypted data obtained by re-encrypting the encrypted data using the auxiliary information added to the encrypted data (see Yasuda par. 0024). 

	 Regarding claim 3, Ahmed in view of Yasuda discloses the computer implemented method of claim 1, 
	Ahmed further discloses the encrypting of the blinded input value and the auxiliary data is performed at a data originator computing device (see Ahmed par. 0024, a computing device, wherein said computing device comprises at least one processor coupled to a memory and wherein said memory comprises instructions executable by the at least one processor to: receive a first plaintext data; modify the first plaintext data to yield second plaintext data);  the re-encrypting of the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data is performed at an auxiliary computing device (see Ahmed par. 0058, plurality of client devices in data communication with a server; said server comprising at least one processor coupled to at least one memory device and said memory device comprising instructions executable by the at least one processor to implement the steps of: receiving plaintext data; homomorphically encrypting said plaintext data and storing the homomorphically encrypted data on said memory device); and the re-encrypting of the encrypted blinded input value using FHE to create an FHE encrypted blinded input value is performed at a computation computing device (see Ahmed par. 0033, a method of homomorphically manipulating encrypted data in a computer having at least one processor coupled to a memory, wherein said memory comprises instructions executable by the at least one processor, the method comprising: in said computer, receiving a first encrypted data, wherein said first encrypted data is generated by applying a first encryption format to a first plaintext data; in said computer, receiving a request for a computation to be performed on the first encrypted data; in said computer, transforming said computation into a homomorphic operation based on the first encryption format, wherein said homomorphic operation is different from the computation; and in said computer, applying the homomorphic operation to the first encrypted data to yield second encrypted data). 
	
	Regarding claim 8, Ahmed in view of Yasuda discloses the computer implemented method of claim 1, 
	Ahmed further discloses combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input (see Ahmed par. 0069, the data sharing system further comprises performing homomorphic addition by generating a look-up table for a given key, wherein said table comprises data indicative of all possible combinations of the first input integer and second input integer and wherein said data is homomorphically encrypted).

	Regarding claim 10, Ahmed discloses a system comprising: 
	a non-transitory storage medium (Fig. 3, system memory 330) storing computer program instructions (see Ahmed par. 0141, said system comprising a processor for executing a plurality of instructions and a non-transitory computer readable medium having stored therein a plurality of instructions); and 
	one or more processors (Fig. 3, processing unit 320) configured to execute the computer program instructions to cause the system to perform operations comprising: 
	“receiving unencrypted input data” (see Ahmed par. 0024, receive a first plaintext data); 
 “performing an operation on the unencrypted input data to create a blinded input value and auxiliary data” (see Ahmed pars. 0024, 0028, modify the first plaintext data to yield second plaintext data (blinded input value), the first plaintext data is modified by identifying a prime number that is less than an integer representative of the first plaintext data and that is on a predefined list of prime numbers, subtracting the prime number from the integer to yield a remainder (auxiliary data), and repeating with said remainder to yield a plurality of prime numbers);
 	“encrypting the blinded input value and auxiliary data” (see Ahmed par. 0044, the present application discloses an encryption method executed in a computing device, wherein said computing device comprises at least one processor coupled to a memory and wherein said memory comprises instructions executable by the at least one processor, said encryption method comprising: 1) receiving a first plaintext data; 2) modifying the first plaintext data to yield second plaintext data, wherein the first plaintext data is modified by identifying a prime number that is less than an integer representative of the first plaintext data and that is on a predefined list of prime numbers, subtracting the prime number from the integer to yield a remainder, repeating with said remainder to yield a plurality of prime numbers, identifying an additional unused prime number not included within the plurality of prime numbers, and multiplying said plurality of prime numbers together; 3) encrypting the second plaintext data in a first encryption format to generate a first encrypted data); 
 	Ahmed does not explicitly discloses in response to determining that a fully homomorphic encryption (FHE) is required: re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data; and re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value.
However, in analogues art, Yasuda discloses re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data (see Yasuda par. 0048-0049, the encryption processing unit 14 performs homomorphic encryption processing on unencrypted data by using the public key stored in the key information DB 12 and generates encrypted data. The auxiliary information generation unit 15 is a processing unit that generates auxiliary information, which is used when data is re-encrypted, when the data is encrypted. Specifically, the auxiliary information generation unit 15 calculates the auxiliary information by using a combination of the secret key and the public key of the terminal stored in the key information DB 12 and unencrypted data of the encrypted data); and re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value (see Yasuda par. 0048, The encryption processing unit 14 is a processing unit that encrypts unencrypted data to be analyzed. Specifically, the encryption processing unit 14 performs homomorphic encryption processing on unencrypted data by using the public key stored in the key information DB 12 and generates encrypted data. For example, the encryption processing unit 14 performs the homomorphic encryption processing on plain text information m and generates encrypted data Enc(m, pk.sub.1)=(c0, c1)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Yasuda into the system of Ahmed to include a generation unit that generates re-encrypted data obtained by re-encrypting the encrypted data using the auxiliary information added to the encrypted data (see Yasuda par. 0024). 
 	
	Regarding claim 16, Ahmed in view of Yasuda discloses the system of claim 10, 
	Ahmed further discloses combining the FHE encrypted auxiliary data and the FHE encrypted blinded input value to create an FHE encrypted input (see Ahmed par. 0069, the data sharing system further comprises performing homomorphic addition by generating a look-up table for a given key, wherein said table comprises data indicative of all possible combinations of the first input integer and second input integer and wherein said data is homomorphically encrypted).
 
	Regarding claim 18, Ahmed discloses a computer-readable non-transitory storage medium storing computer program instructions that when executed cause operations comprising: 
	“receiving unencrypted input data” (see Ahmed par. 0024, receive a first plaintext data); 
“performing an operation on the unencrypted input data to create a blinded input value and auxiliary data” (see Ahmed pars. 0024, 0028, modify the first plaintext data to yield second plaintext data (blinded input value), the first plaintext data is modified by identifying a prime number that is less than an integer representative of the first plaintext data and that is on a predefined list of prime numbers, subtracting the prime number from the integer to yield a remainder (auxiliary data), and repeating with said remainder to yield a plurality of prime numbers);
	“encrypting the blinded input value and auxiliary data” (see Ahmed par. 0044, the present application discloses an encryption method executed in a computing device, wherein said computing device comprises at least one processor coupled to a memory and wherein said memory comprises instructions executable by the at least one processor, said encryption method comprising: 1) receiving a first plaintext data; 2) modifying the first plaintext data to yield second plaintext data, wherein the first plaintext data is modified by identifying a prime number that is less than an integer representative of the first plaintext data and that is on a predefined list of prime numbers, subtracting the prime number from the integer to yield a remainder, repeating with said remainder to yield a plurality of prime numbers, identifying an additional unused prime number not included within the plurality of prime numbers, and multiplying said plurality of prime numbers together; 3) encrypting the second plaintext data in a first encryption format to generate a first encrypted data); 
 	Ahmed does not explicitly discloses in response to determining that a fully homomorphic encryption (FHE) is required: re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data; and re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value.
However, in analogues art, Yasuda discloses re-encrypting the encrypted auxiliary data using FHE to create FHE encrypted auxiliary data (see Yasuda par. 0048-0049, the encryption processing unit 14 performs homomorphic encryption processing on unencrypted data by using the public key stored in the key information DB 12 and generates encrypted data. The auxiliary information generation unit 15 is a processing unit that generates auxiliary information, which is used when data is re-encrypted, when the data is encrypted. Specifically, the auxiliary information generation unit 15 calculates the auxiliary information by using a combination of the secret key and the public key of the terminal stored in the key information DB 12 and unencrypted data of the encrypted data); and re-encrypting the encrypted blinded input value using FHE to create an FHE encrypted blinded input value (see Yasuda par. 0048, The encryption processing unit 14 is a processing unit that encrypts unencrypted data to be analyzed. Specifically, the encryption processing unit 14 performs homomorphic encryption processing on unencrypted data by using the public key stored in the key information DB 12 and generates encrypted data. For example, the encryption processing unit 14 performs the homomorphic encryption processing on plain text information m and generates encrypted data Enc(m, pk.sub.1)=(c0, c1)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Yasuda into the system of Ahmed to include a generation unit that generates re-encrypted data obtained by re-encrypting the encrypted data using the auxiliary information added to the encrypted data (see Yasuda par. 0024).

8.	Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed US Patent Application Publication No. 2019/0036678 (hereinafter Ahmed) in view of Yasuda et al. US Patent Application Publication No. 2015/0270964 (hereinafter Yasuda) in further view of Maniatakos et al. US Patent Application publication No. 2016/0254912 (hereinafter Maniatakos).
 Regarding claims 2, 11, and 19, Ahmed in view of Yasuda discloses the computer implemented method of claim 1, the system of claim 10, the computer-readable non-transitory storage medium of claim 18,
	Ahmed in view of Yasuda does not explicitly discloses wherein the re-encryption of the encrypted auxiliary data using the FHE is privacy preserving. 
	However, in analogues art, Maniatakos discloses wherein the re-encryption of the encrypted auxiliary data using the FHE is privacy preserving (see Maniatakos par. 0022, the method 100 utilizes the privacy-preserving verification protocol to perform design verification using FHE). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Maniatakos into the system of Ahmed and Yasuda to include inputting the FHE compatible netlist, the encrypted test vector, and the public encryption key into a privacy-preserving verification (“PPV”) tool (see Maniatakos par. 0005). 

Allowable Subject Matter
9.	 Claims 4-7, 9, 12-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion                                                                                                                                                              
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433